Citation Nr: 0001496	
Decision Date: 01/18/00    Archive Date: 01/27/00

DOCKET NO.  97-07 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a seizure 
disorder.  

ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
September 1969.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

In May 1985, the RO denied entitlement to service connection 
for a seizure disability.  The veteran was informed of this 
decision in June 1985, and he did not timely disagree.  The 
claim thus became final.  The veteran has attempted to reopen 
his claim, and this appeal ensued after the RO found that no 
new and material evidence had been received to reopen the 
claim. 

In October 1998 and again in June 1999, the Board remanded 
the claim to the RO for additional development.  The case has 
been returned to the Board and is ready for further review.  



FINDINGS OF FACT

1.  In a decision dated in May 1985, the RO denied 
entitlement to service connection for a seizure disorder.  
The veteran did not timely appeal the decision, and it became 
final.  

2.  The evidence added to the record since the May 1985 RO 
decision does not bear directly and substantially upon the 
specific matter under consideration, is either cumulative or 
redundant, and by itself or in connection with evidence 
previously assembled is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The May 1985 RO decision which denied service connection 
for a seizure disability is final.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. §§ 20.302, 20.1103 (1999).  

2.  Evidence received since the May 1985RO decision is not 
new and material; and the claim is not reopened. 38 U.S.C.A. 
§§ 5107, 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104, 
3.156(a), 20.1103 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. § 1110 (West 1991).  If a seizure 
disability is manifested to a compensable degree within the 
first post-service year, it may be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (1999).

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation. 38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 20.1103 (1999).  If new and material 
evidence is presented or secured with respect to a claim that 
has been denied, the claim will be reopened, and the claim 
decided upon the merits. 38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the VA as to conclusions based on the 
evidence on file at the time VA issues written notification 
in accordance with 38 U.S.C.A. § 5107 (West 1991).  A final 
and binding agency decision shall not be subject to revision 
on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part. 38 C.F.R. § 3.104(a).

"New and material evidence" means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim. 38 C.F.R. § 3.156(a) (1999).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999)(hereinafter, "the Court") has clarified that, with 
respect to the issue of materiality, the newly presented 
evidence need not be probative of all the elements required 
to award the claim.  Evans v. Brown, 9 Vet. App. 273, 284 
(1996) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996) (table). Rather, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.

The Court recently announced a three-step test with respect 
to reopening and deciding cases involving prior final 
decisions.  Under the Elkins test, VA must first determine 
whether the veteran has submitted new and material evidence 
under § 3.156 to reopen the claim; and if so, VA must 
determine whether the claim is well grounded based on a 
review of all the evidence of record; and lastly; if the 
claim is well grounded, VA must proceed to evaluate the 
merits of the claim but only after ensuring that the duty to 
assist has been fulfilled.  Winters v. West, 12 Vet. App. 
203, 206 (1999); Elkins v. West, 12 Vet. App. 209, 218-19 
(1999).

Evidence is new when not merely cumulative of other evidence 
in the record, and material when relevant and probative of 
the issue at hand.  Godwin v. Derwinski, 1 Vet. App. 419 
(1990). The Court has defined material evidence as that which 
is relevant and probative of the issue at hand.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

In January 1985, the veteran submitted a claim of entitlement 
to service connection for seizures.  He reported that the 
seizures began in 1976.  In a March 1985 statement he 
reported that when he was separated from service, he began to 
have seizures.  In May 1985, the RO denied entitlement to 
service connection for a seizure disorder.  This decision was 
based on service medical records, which were 

negative for a finding of a seizure disorder, and on private 
medical records which showed complaints for a seizure 
disorder beginning in 1984. It was noted that the veteran 
gave a two year history of seizures.  A private physician 
noted in March 1985 that he had been treating the veteran for 
seizures from April 1984.  The RO also considered an April 
1985 VA examination report which noted that the veteran was 
taking anticonvulsive medication and that his last seizure 
had occurred one month prior.  The veteran reported that he 
had had seizures since prior to 1981, but did not know what 
they were since they were happening in his sleep.  An EEG was 
normal.  History of seizures was diagnosed.  

In May 1985, the RO found that there was no finding of a 
seizure disorder in service or within the first post-service 
year, and the claim was denied.  The veteran was informed of 
this decision in June 1985, and he did not timely appeal.  
The decision therefore became final.  

Evidence submitted since the May 1985 decision consists of a 
November 1996 report of a VA examination.  It was noted by 
way of history that the veteran was status post onset of 
grand mal seizure disorder in 1973 and that his last seizure 
was two months prior.  It was reported that he was taking 
medication and was not allowed to drive.  The impression was, 
seizure disorder with grand mal seizures, most recent seizure 
two months ago; current medications include Tegretol and 
Dilantin.  It was noted on a VA epilepsy and narcolepsy 
examination consultation sheet that the impression was grand 
mal seizure disorder secondary to alcoholism.  

Also submitted were records of private treatment of the 
veteran by Dr. Patricia Bacon dated beginning in 1997 which 
show findings of a seizure disorder.  

When a claimant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).  In order to reopen a finally denied 
claim there must be new and 

material evidence presented since the claim was last finally 
disallowed on any basis, not only since the claim was last 
denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996). Under Evans, evidence is new if not previously of 
record and is not merely cumulative of evidence previously of 
record.  

The Board is of the opinion that the appellant has not 
presented evidence which is new and material to warrant the 
reopening of his claim.  The November 1996 VA examination 
results are essentially cumulative in that the veteran was 
diagnosed as having a seizure disability and was taking 
medication, which was known at the time of the prior rating 
decision.  The private treatment records received from Dr. 
Bacon are dated beginning in 1997 and are also cumulative and 
not probative of the issue of whether the veteran's seizure 
disability was incurred in service on within the first post-
service year.  

The VA examination report which shows a seizure disorder 
beginning in 1973 is not new.  This statement was based on a 
history provided by the veteran and as such is a recitation 
of his contentions that his seizure disorder began many years 
ago.  This contention was previously considered in the May 
1985 decision.  In Reonal v. Brown, 5 Vet. App. 458 (1993) 
the Court held that the presumption of credibility (Justus v. 
Principi, 3 Vet. App. 510 (1992)) did not arise or apply to a 
physician's statement relating the veteran's current 
disability to service where the opinion was based on history 
related by the veteran which had previously been considered 
and rejected in a prior final RO decision.  The Court has 
stated that such evidence cannot enjoy the presumption 
because a medical professional is not competent to opine as 
to matters outside his scope of expertise, and a bare 
transcription of a lay history is not transformed into 
competent medical evidence merely because the transcriber 
happens to be a medical professional.  LeShore v. Brown, 8 
Vet. App. 406 (1995).  

As the Board noted earlier, the Court recently announced a 
three-step test with respect to new and material cases.  
Under the new Elkins test, VA must first determine whether 
the veteran has submitted new and material evidence under 38 
C.F.R. § 3.156 to reopen the claim; and if so, VA must 
determine whether the claim is well grounded based on a 
review of all the evidence of record; and lastly, if the 
claim is well grounded, VA must proceed to evaluate the 
merits of the claim but only after ensuring that the duty to 
assist has been fulfilled.  Elkins v. West, 12 Vet. App. 209 
(1999); Winters v. West, 12 Vet. App. 203 (1999).

The Board finds that in this instance, the evidence received 
since the May 1985 RO decision is cumulative or duplicative 
of the evidence previously considered.  As new and material 
evidence has not been submitted to reopen the veteran's claim 
for service connection, the first element has not been met. 
Accordingly, the Board's analysis must end here.  Butler v. 
Brown, 9 Vet. App. at 171 (1996).


ORDER

The veteran not having submitted new and material evidence to 
reopen the claim of entitlement to service connection for a 
seizure disorder, the appeal is denied.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

